PaRdee, C. J.
In the revision of the laws to make up what are now known as the Revised Statutes, an error has been undoubtedly made in regard to the crime of embezzling letters by persons employed in tbe postal service. Section 5467, Rev. St.
Section'279 of the act approved June 8, 1872, — which act was a revision, — has been transcribed verbatim until the latter and concluding part of the section is reached. The words “every such person shall, on conviction thereof, for every such offence,” have been omitted, and as the section now roads no penalty is prescribed for any offence under that section, save for stealing the valuable contents of a letter by an employe in tbe postal service.
By no grammatical construction, nor by any reasonable intendment, can the section be made to cover the offence of embezzling a letter with valuable contents, such as is charged in the indictment *880now under consideration. I have no doubt in the matter; but if the question were doubtful, I should feel constrained to give the doubt in favor of the prisoner.
An entry will be made sustaining the motion to quash.